Opinion by President Judge Crumlish, Jr.,
The City of Jeannette appeals a Workmens Compensation Appeal Board (Board) order affirming a referees determination that Ralph DiBridge, in receiving partial disability benefits, was entitled to a presumption of maximum wages under Section 601 of The Pennsylvania Workmens Compensation Act (Act).1 We reverse and remand.
The City of Jeannette employs six full-time salaried firemen and one full-time chief. DiBridge, who suffered a coronary while dragging a firehose, is one of approximately forty additional “call firemen” who are paid $3.25 an hour when and if he chooses to attend a fire or training session.
DiBridge works in the same firehouse as Glenn S. Gelder and contends, like Gelder, that he is a volunteer fireman. City of Jeannette v. Workmens Compensation *363Appeal Board (Gelder), 103 Pa. Commonwealth Ct. 334, 520 A.2d 531 (1987).
For the reasons stated in that companion case, we hold that DiBridge is a paid fireman and must be classified an employee within the scope of the Act. Thus, his wages must be determined under the provisions set forth in Section 309, 77 P.S. §582(d).2
The Board decision is reversed and this case is remanded to the Board for computation of benefits consistent with this opinion.
Order
The Workmens Compensation Appeal Board order, No. A-88091 dated July 30, 1985, is reversed and this case is remanded to the Board for computation of benefits consistent with this opinion.
Jurisdiction relinquished.
Order
Now, April 10, 1987, having previously granted reconsideration, we hereby reaffirm our prior opinion and Order filed January 28, 1987.

 Act of June 2, 1915, P.L. 736, as amended, added by Section 15 of the Act of December 5, 1974, P.L. 782, as amended, 77 P.S. §1031(b). That section reads:
(b) In all cases where an injury which is compensable under the terms of this act is received by an employe as defined in this section, there is an irrebuttable presumption that his wages shall be at least equal to the Statewide average weekly wage for the purpose of computing his compensation under sections 306 and 307.


 This section sets out the method for determining compensation according to the average weekly wages of the employee.